 


110 HRES 755 IH: Recognizing the 90th anniversary of the founding of the National Federation of Federal Employees and congratulating the members and officers of the National Federation of Federal Employees for the union’s many achievements.
U.S. House of Representatives
2007-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 755 
IN THE HOUSE OF REPRESENTATIVES 
 
October 17, 2007 
Mr. Van Hollen (for himself and Mr. Jones of North Carolina) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform 
 
RESOLUTION 
Recognizing the 90th anniversary of the founding of the National Federation of Federal Employees and congratulating the members and officers of the National Federation of Federal Employees for the union’s many achievements. 
 
 
Whereas the National Federation of Federal Employees (NFFE) was the first union in the United States to represent civil service Federal workers; 
Whereas the NFFE was chartered by the American Federation of Labor in 1917; 
Whereas the NFFE was the biggest proponent of the civil service merit system for much of the twentieth century; 
Whereas the NFFE was instrumental in the passage of the Classification Act of 1923, which guaranteed equal pay for equal work; 
Whereas the NFFE played a significant role in the acquisition of retirement benefits, as well as health benefits, for Federal employees, their dependents, and Federal retirees; 
Whereas countless privileges enjoyed by Federal employees stem from the efforts of the NFFE during the last ninety years; 
Whereas the NFFE has been at the forefront of the women’s movement in the labor community, electing Florence Etheridge to the first national council in 1917 and supporting the Equal Pay Act of 1963; 
Whereas the NFFE currently represents nearly 100,000 Federal workers and is affiliated with the International Association of Machinists and Aerospace Workers (IAMAW) and the American Federation of Labor and Congress of Industrial Organizations (AFL–CIO); 
Whereas NFFE members work in a variety of Federal Government agencies, including the Department of Defense, the Forest Service, the Park Service, the Department of Veterans Affairs, the Passport Agency, the Department of Housing and Urban Development, and the General Services Administration; and 
Whereas the NFFE’s success is deserving of the attention and admiration of the United States: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the 90th anniversary of the founding of the National Federation of Federal Employees (NFFE) and acknowledges the significant work the NFFE has done to improve the lives of Federal employees and their families; 
(2)commends the members and officers of the NFFE for 90 years of dutiful representation; and 
(3)supports the NFFE’s progress and looks forward to the NFFE’s expansion in the 21st century as it continues to promote strong labor-management relations for Federal employees across the United States. 
 
